         Case 1:19-cv-03299-AT Document 58 Filed 06/05/20 Page 1 of 5



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


 ANA MARIA ABREU VELEZ, M.D.,              :
 and MICHAEL S. HOWARD, M.D.,              :
                                           :
       Plaintiffs/Relators,                :
                                           :
       v.                                  :
                                           :
 GILEAD SCIENCES, INC.,                    :          CIVIL ACTION NO.
                                           :          1:19-cv-3299-AT
                                           :
       Defendant.                          :

                                       ORDER

      Before the Court is:

      • The Motion of Richard N. Hubert (“Counsel”) to Withdraw as Counsel for

            Relators, filed on April 29, 2020. [Doc. 41] (the “Motion to Withdraw”);

            and

      • The Renewed Motion to Dismiss filed by the United States on April 30,

            2020. [Doc. 42].

      As to the Motion to Withdraw, Counsel has complied with Local Rule 83.1E,

NDGa, and provided notice to the Relators of his intention to request permission

to withdraw as counsel. Relators filed an objection to the Motion (Doc. 49, the

“Objection.”) Relators first object that the Motion is not ripe for a ruling until after

May 25, 2020. (Objection at 1.) This aspect of the Objection is now moot. The

remainder of the Objection seems to relate to the dismissal of the case itself, which
         Case 1:19-cv-03299-AT Document 58 Filed 06/05/20 Page 2 of 5



is not relevant to whether Counsel may withdraw. Accordingly, the Objection is

OVERRULED and the Motion to Withdraw [Doc. 41] is GRANTED effective

upon the entry of this Order.

      As noted above, the United States has filed a Renewed Motion to Dismiss,

pointing out that “the United States Court of Appeals for the Eleventh Circuit has

held that a relator may not bring a lawsuit in the name of the United States if he or

she is not represented by an attorney.” (Renewed Mot. Dismiss at 3) (citing Timson

v. Sampson, 518 F.3d 870, 873 (11th Cir. 2008)). The Court has reviewed the

responses of relators and Counsel, and finds that the United States’ Motion must

be granted based on the Eleventh Circuit’s holding in Timson. Relators have had

notice since March 13, 2020 that the United States’ position is that this case cannot

proceed without counsel. Accordingly, the Renewed Motion will be GRANTED

IN PART as follows:

   1. The Complaint is DISMISSED WITHOUT PREJUDICE as to the United

      States and as to Relators, WITH LEAVE TO AMEND to Relators.

   2. The Court will direct the Clerk to unseal this case.

   3. Within twenty days of the date of entry of this Order, relators must either:

         A. Obtain counsel, who must file a notice of appearance. Upon filing a

             notice of appearance, substitute counsel will have an additional

             fourteen days to file an Amended Complaint; or




                                         2
         Case 1:19-cv-03299-AT Document 58 Filed 06/05/20 Page 3 of 5



         B. File an Amended Complaint, in Relators’ own capacity as

             Plaintiffs and not as Relators on behalf of the United States,

             limited to retaliation claims, subject to the instructions below.

   4. In the event that Relators fail to comply with the twenty-day deadline set

      forth above, the Court will direct the clerk to enter a dismissal with prejudice

      to Relators and without prejudice to the United States.

In the event that Relators choose to file an Amended Complaint pro se, they are

DIRECTED to carefully read Federal Rule of Civil Procedure 8(a):

      (a) Claim for Relief. A pleading that states a claim for relief must
      contain:

             (1) a short and plain statement of the grounds for the court's
             jurisdiction, unless the court already has jurisdiction and the
             claim needs no new jurisdictional support;

             (2) a short and plain statement of the claim showing that
             the pleader is entitled to relief; and

             (3) a demand for the relief sought, which may include relief in
             the alternative or different types of relief.

Fed. R. Civ. P. 8(a) (emphasis added). Relators’ filings in this case thus far have

been disorganized and full of irrelevant materials. A complaint under 31 U.S.C. §

3730(h) need only set forth the basis for this Court’s jurisdiction, a clear

description of the specific facts which give rise to the retaliation claim, including

the conduct Relators (now Plaintiffs) purportedly engaged in that was protected by

31 U.S.C. § 3730(h)(1), how they were “discharged, demoted, suspended,

threatened, harassed, or in any other manner discriminated against in the terms



                                          3
           Case 1:19-cv-03299-AT Document 58 Filed 06/05/20 Page 4 of 5



and conditions of employment” by Defendants, and what relief they contend they

are entitled to. The Amended Complaint should contain reasonable enough detail

about who the employees or agents of Defendants were, what those employees or

agents’ position with Defendants was, and roughly when they acted sufficient for

the Court to conclude that the events complained of plausibly took place.1

Complaints are ordinarily organized in numbered paragraphs, each no more than

a sentence or two. Relators need not attach DOJ memoranda, news article

clippings, bulk quotes from the internet, etc. Furthermore, the Court is aware that

Relator Ana M. Abreu Velez, M.D. has previously filed a False Claims Act

retaliation case, No. 1:13-cv-04187-TWT. This is not an invitation to relitigate any

claims which were encompassed in that case. Finally, Relators will be responsible

for arranging personal service of the Amended Complaint on Defendants pursuant

to Rule 4. Failure to properly serve the Amended Complaint is grounds for

dismissal of this case. Fed. R. Civ. P. 4(m).

       For the above reasons, it is ORDERED that the Motion of Richard N.

Hubert to Withdraw as Counsel for Relators [Doc. 41] is GRANTED. The Clerk is

DIRECTED to terminate Richard N. Hubert as counsel of record for Relators,

effective upon entry of this Order.

       It is FURTHER ORDERED that the Renewed Motion to Dismiss filed by

the United States [Doc. 42] is GRANTED IN PART, and the Complaint is


1To the extent Relators contend pleading an underlying violation of 31 U.S.C. § 3729 is necessary
to state a retaliation claim, they are again cautioned to follow Rule 8’s requirement of “a short and
plain statement of the claim showing that the pleader is entitled to relief.”


                                                 4
         Case 1:19-cv-03299-AT Document 58 Filed 06/05/20 Page 5 of 5



DISMISSED WITHOUT PREJUDICE as to the United States and as to

Relators, WITH LEAVE TO AMEND to Relators, as set forth in this Order. The

Clerk is DIRECTED to unseal this case and all previous filings in this case.

      It is FURTHER ORDERED that the Letter construed by clerk as MOTION

to Unseal Case, MOTION to add Top Leaders as Defendants [Doc. 25]; MOTION

for Order for Copies of DOJ Investigative Records [Doc. 28]; MOTION to Unseal

Case, MOTION to Stop 3 month extension [Doc. 29] are DENIED AS MOOT.

      The Clerk is DIRECTED to resubmit this matter to the undersigned 21 days

after the date of entry of this Order.

      IT IS SO ORDERED this 5th day of June, 2020.


                                         ___________________________
                                         AMY TOTENBERG
                                         UNITED STATES DISTRICT JUDGE




                                          5
